                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


THOMAS FUTCH,                                          )
                                                       )
                       Plaintiff,                      )
                                                       )       JUDGMENT IN A CIVIL CASE
       v.                                              )
                                                       )       CASE NO. 5:19-CV-286-D
ANDREW M. SAUL, Commissioner of Social                 )
Security,                                              )
                Defendant.                             )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the Plaintiff's Motion for Fees Under
the Equal Access to Justice Act 28 U.S.C. § 2412(d)(l)(A) filed is GRANTED, to the extent that
the Court will award attorney fees in the amount of $5,700.00, and that pursuant to Comm'r of
Soc. Sec. v. Ratliff, 560 U.S. --, 130 S. Ct. 2521 (2010), the fee award will first be subject to
offset of any debt Plaintiff may owe to the United States. The Commissioner will determine
whether Plaintiff owes a debt to the United States. If so, the debt will be satisfied first, and if any
funds remain, they will be made payable to Plaintiff and mailed to Plaintiffs counsel. If the
United States Department of the Treasury reports to the Commissioner that the Plaintiff does not
owe a federal debt, the government will exercise its discretion and honor an assignment of EAJA
fees and pay the awarded fees directly to Plaintiffs counsel. No additional petition pursuant to 28
U.S.C. § 2412(d) shall be filed.

This Judgment Filed and Entered on December 8, 2020, and Copies To:
George C. Piemonte                                     (via CM/ECF electronic notification)
Cassia W. Parson                                       (via CM/ECF electronic notification)
Mark J. Goldenberg                                     (via CM/ECF electronic notification)




DATE:                                          PETER A. MOORE, JR., CLERK
December 8, 2020                               (By) /s/ Nicole Sellers
                                                Deputy Clerk




            Case 5:19-cv-00286-D Document 37 Filed 12/08/20 Page 1 of 1
